Citation Nr: 0713637	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to March 
1963.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  The appeal comes from the VA 
Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a heart condition.  
He asserts that during service, he was exposed to asbestos 
while living and working onboard the U.S.S. INTREPID CVA-11.  
He states that these activities exposed him to asbestos, and 
led to his currently diagnosed heart condition.  The 
veteran's service personnel records confirm that he served 
onboard the U.S.S. INTREPID CVA-11.  Accordingly, a request 
must be made to the Navy Medical Liaison office to determine 
the likelihood, based on the evidence of record, of the 
veteran's exposure to asbestos.

In addition, the medical evidence of record does not include 
an opinion as to the etiology of the veteran's diagnosed 
heart condition.  The record shows that the veteran had 
multiple in-service complaints of a heart condition.  The 
evidence also shows a current disability, and the veteran has 
provided testimony that his current heart condition 
originated in service.  Therefore, the applicable regulations 
provide that a medical examination should be scheduled in 
order to determine whether the veteran's currently diagnosed 
heart condition was caused or aggravated by active military 
service.  38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Department of the 
Navy Medical Liaison office, at the 
following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376.  The RO must enclose a copy of the 
veteran's service personnel records, as 
well as a copy of all of the veteran's 
statements of record in which he 
describes the ways by which he was 
allegedly exposed to asbestos.  The 
Liaison Office must be requested to 
verify the alleged sources of exposure, 
and must be asked to indicate whether it 
was likely that the veteran was exposed 
to asbestos in the course of his assigned 
duties within the military occupational 
specialties noted in his service 
personnel records.  If no such opinion 
can be given, the service department must 
so state, and give the reason why.

2.	The RO must request that the veteran 
complete the asbestos questionnaire, or 
otherwise provide a statement of detailed 
information (employer, dates of 
employment, location of employment, job 
responsibilities, etc.) of any 
post-service evidence of occupational or 
other asbestos exposure.  If the veteran 
identifies any instances of post-service 
occupational asbestos exposure, the RO 
must attempt to contact the employer 
identified, and request copies of all 
available medical records and personnel 
records indicating the veteran's job 
duties and any potential occupational 
exposure to asbestos.

3.	Thereafter, the veteran must be afforded 
a VA examination to ascertain the 
etiology of any heart condition found.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any heart condition found is 
related to the veteran's period of 
military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

5.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





